UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4403



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


TRAVIS SINTELL MCCREA,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-472)


Submitted:   January 4, 2006                 Decided:   February 6, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.    J. Strom Thurmond, Jr., United
States Attorney, Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Travis Sintell McCrea pled guilty to possession of a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was

sentenced to a term of 120 months imprisonment. McCrea appeals his

sentence, arguing that the district court engaged in impermissible

double counting by applying both U.S. Sentencing Guidelines Manual

§ 2K2.1(b)(5) (2002), and USSG § 3C1.2.              He also claims that his

sentence was increased based on judge-found facts in violation of

the Sixth Amendment.         We affirm.

            When    a    police    officer   in   Florence,   South     Carolina,

attempted to stop McCrea for speeding on a city street, McCrea

ignored the officer’s blue light and siren and continued to drive

at a high speed.         He ran a stop sign, turned into an apartment

complex,    and    hit   a   parked    truck.      McCrea   and   his   passenger

abandoned their vehicle and ran through the apartment complex.

McCrea was arrested shortly afterward at his residence.                  A loaded

9 mm pistol in working order was found under the driver’s seat of

his vehicle; a small amount of marijuana was also found in the

vehicle.

            In sentencing McCrea, the district court applied both a

four-level enhancement under § 2K2.1(b)(5) for possession of the

firearm in connection with another felony offense (failure to stop

for   a   blue    light),    and   a   two-level    adjustment    for    reckless

endangerment during flight under § 3C1.2.             The district court made


                                       - 2 -
the latter increase because McCrea increased his speed on a city

street to avoid apprehension and collided with a parked vehicle

while fleeing the police officer.

             Because McCrea did not contest the facts which the

district court considered, the court’s determination was a legal

one involving an interpretation of the guidelines and is thus

reviewed de novo.      United States v. Schaal, 340 F.3d 196, 198 (4th

Cir. 2003).    The guidelines permit double counting except where it

is expressly prohibited.          Id.     Application Note 1 to § 3C1.2

prohibits application of the adjustment for reckless endangerment

during flight when another enhancement or adjustment results in an

equal   or   greater   increase   based     solely   on   the   same   conduct.

Although both the enhancement for use of a firearm in connection

with another offense and the adjustment for reckless endangerment

were based on McCrea’s flight from the police officer who attempted

to stop him for speeding, we conclude that the district court

correctly determined that the two enhancements addressed different

conduct.     A driver may fail to stop for a blue light without

leading the police officer on a high-speed chase that endangers the

public, as McCrea chose to do.          Therefore, both enhancements were

properly applied

             The   government   argues    that   McCrea   waived   the   Sixth

Amendment claim he seeks to raise under Blakely v. Washington, 542

U.S. 296 (2004), by entering into a plea agreement in which he


                                    - 3 -
stated his “understand[ing]” that his sentence would be imposed “in

conformity with” the federal sentencing guidelines. Although a

defendant’s explicit waiver of the right to appeal a sentence

within the statutory maximim constitutes a waiver of his Sixth

Amendment sentencing claims, see United States v. Blick, 408 F.3d

162, 172 (4th Cir. 2005), we have not held that an “understanding”

that a sentence would be imposed in a particular manner constitutes

a waiver of appeal rights.      The Second Circuit has rejected a

similar contention. See United States v. Hamdi, ___ F.3d ___, 2005

WL 3366948, at *5-7 (2d Cir. Dec. 12, 2005) (concluding that

defendant’s “agree[ment]” to be sentenced under the Guidelines did

not waive right to appeal sentence).      In any event, McCrea’s claim

fails on the merits, because the district court did not make fact

findings that increased the sentence and, therefore, no Sixth

Amendment error occurred.

          Accordingly,   we   affirm    the   sentence   imposed    by   the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                - 4 -